AFFrDAviT oF sEvacE
____________

 

State of Florida . _ County of United States Middle District Court
Case Numberi 6118-CV-1589- GRL-37-TBS v m n "| l ll l l l l |
Piaimirr; ' ' ‘ l l ” n gm ml ml ll
Southern HVAC Corporation and Fast of fLORlDA iNC. AS ASH2018005791
SUCCESSOR-BY- MERGER to U.S. H&AC, LLC

vs.

Defendant:

Arie Konforte, Justin Konforte, Philipa Machail and Josko, LLC

For:

Amanda Reagan

'Dla Piperllp, Us

311? W. Dr <erlin Luther King Blvd. Ste
Tampa, Fl. 33607

Recelved by Claims Confirmation Specialist on the 1st day of October, 2018 at 12:46 pm to be served on
Josko, LLC clo Registered Agent Gus R. Benitez, 1223 East Concord Street, Orlando,, FL 32803.

l, JOHN STEELE, being duly sworn, depose and Say that on the Sth day of October, 2018 at1:38 pm, l:

served a REG!STERED AGENT by delivering a true copy of the ORDER ON |NTERESTED PERSONS
AND CORPORATE DlSCLOSURE, R_ELATED CASE ORDER AND TRACK TWO NOTlCE with the date
and hour of service endorsed thereon by me, to: Gus Benitez as Registered Agent at the address of“.
1223 East Concord Street, Orlando,, FL 32803 on behalf of Josko, LLC, and informed said person of
the contents therein, in compliance with state statutes.

Description of Person Served.' Age: 55,_Sex: M, Race/Skin Coior. WHlTE, Height: 5'0", Weight: 150, Hair.
Gray, Glasses: Y

i do hereby certify that l have no interest in the above action, that l am over the age of eighteen, and that l
am a Certlfied Process Server in the Judicial Circuit in which it was served Under penalties of perjury, l
declare that l have read the forgoing affidavit and that the facts stated in it are true. No Notary required
Pursuant to F.S. 92.525 (2)

Subscribed and sworn to before me on this the 9th Q¢? § \: 1 §

 

clay of October, 2018 by the affiant who is JQHN STEELE '
personally known to me. ' ' .. CPS~# 0136 '
l ' ‘ Claims Confirmation Speeialist l
N 1 br _ 309 Jeanal Pl
Qa"Y,PU 'C Tampa FL 33612 » .
’ li Gl'aham s `
§\ei;,~% §;;ARY evans (813)931-8599

  

a ?'¥GE §§ EXP§TES 111 832021 t ` t z
co 7 : 1 ` " 18 database Se“'i°es- ’"¢~ ~ Pf°ms Servers Toolbox W.Zp

